Conviction is for an aggravated assault; punishment is assessed at a fine of $400.00.
The record is before us without a statement of facts. In its absence, the various matters complained of by appellant can not be considered.
The indictment is sufficient to charge the offense and all procedural matters seem to be in due order.
The judgment is accordingly affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.